 In the Matter of HABITANT SHOPS, INC., EMPLOYERandINDUSTRIALWORKERS UNION, LOCAL 424, AFFILIATED WITH UPHOLSTERERSINTERNATIONAL UNION OF NORTH AMERICA, AFL, PETITIONERCase No. 7-R-2471.-Decided January 04,1947Mr. S. A. Lambert,of Bay City, Mich., for the Employer.Mr. Joseph M. Jacobs,of Chicago, Ill., for the Petitioner.Mr. Harry Weinstock,of New York City, andMessrs.MauriceSugarandMorton A. Eden,of Detroit, Mich., for the Intervenor.Mr. Herbert C. Kane,of counsel to the Board.DECISIONANDORDERUpon a petition duly filed, hearing in this case was held at Bay City,Michigan, on October 25, 1946, before Woodrow J. Sandler, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERHabitant Shops, Inc., a Michigan corporation located in Bay City,Michigan, is engaged in the manufacture and sale of wood furniture.Approximately 50 percent of the purchases of the Employer is madeoutside the State of Michigan while about 80 percent of its finishedproducts is sold outside the State.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.H. THE ORGANIZATIONS INVOLVEDThe Petitioner is a labor organization affiliated with the AmericanFederation of Labor, claiming to represent employees of theEmployer.Local 424, United Furniture Workers of America, herein calledthe Intervenor, is a labor organization affiliated with the Congress of72 N L.R B No. 48.263 264DECISIONS OF NATIONAL LABOR RELATIONS BOARD10IndustrialOrganizations, claiming to represent employees of theEmployer.III.THE ALLEGED QUESTION CONCERNING REPRESENTATIONThe Employer and the Intervenor contend that a presently existingcollective bargaining contract is a bar to this proceeding.On October 24, 1945, the Employer and the Intervenor entered intoa collective bargaining contract for a term of 1 year with provision forautomatic renewal from year to year thereafter unless at least 30 daysbefore any anniversary date either party served the other with writtennotice of a desire to change the terms of the agreement.On August21, 1946, the contracting parties entered into a supplementary agree- -ment which,inter alia,extended the term of the 1945 contract toAugust 17, 1947.On September 24, 1946, the Petitioner mailed a letter to the Em-ployer requesting recognition as collective bargaining representativeof the Employer's employees.The Employer received this letter onSeptember 25 or 26. On September 25, 1946, the Petitioner filed itspetition with the Board.Under the principle enunciated in theNorth-western Publishing 1andGreenville Finishing2cases, a valid contractfor a definite term executed before theMill B 3date of an existingagreement is a bar to a petition filed by a rival union, if notice of theadverse claim was'not received by the Employer and the petition wasnot filed until after theMill Bdate of the old agreement. In such asituation the "premature renewal doctrine" is not applicable. In thepresent case, theMill Bdate of the 1945 agreement was September 24,1946.The Petitioner's notice to the Employer was not received norwas the petition filed until after that date.Accordingly, we find thatthe 1945 agreement, as extended by the supplementary agreement ofAugust 1946, is a bar to this proceeding.We shall, therefore, dismissthe petition.ORDERThe National Labor Relations Board hereby orders that the petitionfor investigation and certification of representatives of employeesof the Habitant Shops, Inc., Bay City, Michigan, filed by IndustrialWorkers Union, Local 424, affiliated with Upholsterers InternationalUnion of North America, AFL, be, and it hereby- is, dismissed.1 71 N L R B. 167.2 71 N L.R. B 4363SeeMatter of Mill B,Inc,40 N L. R B 346.